POLLOCK, J.
Epitomized Opinion
First Publication of this Opinion
Defendant was driving a Chalmers touring car west on a down slope on Oak street in the city of Youngstown. He turned to the.right into a driveway leading into a filling station. *138When the front wheels of his automobile had gone up the slope from the street on to the level of the sidewalk the automobile started to skid or slide sideways until the rear wheel struck the curb at the outer edge of the driveway. Then the car started forward, and in order to avoid a tree standing beyond the sidewalk, defendant turned the car to the left down the sidewalk-, the car being partly on the sidewalk and partly on the grass beyond the sidewalk. The car ran slowly down to the sidewalk on Albert street, which intersects Oak street at right angles, and there it struck plaintiff, injuring him. Defendant testified that he did not see anyone on the corner of Albert street and did not sound a horn or give any warning. In this action brought by plaintiff judgment was rendered against defendant, who brought error proceedings, contending that the verdict was manifestly against the weight of the evidence. Held:
Attorneys — George B. Dilley and I. C. Matthews, for defendant; D. A. Montani, for plaintiff.
The jury reasonably have found that in failing to see plaintiff or in failing to anticipate persons on the sidewalk and to give a warning or in turning his car to avoid the tree, defendant committed acts of negligence. Judgment affirmed.